DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Response to Amendment
Claims 1, 10, and 17 have been amended.  Claims 3 and 19 have been previously canceled.  Claims 1, 2, 4-18, and 20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 12 of Remarks:
I. REJECTIONS UNDER 35 U.S.C. § 101

Applicants again submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application.
In summary, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message.
Applicants submit that the claims and application cover a method/system which ensures that, when processing a conditional order which comprises multiple transactions to be processed across multiple order books in a continuously operating system where, if all of the transactions cannot be processed, none should be processed and, if all of the transaction can be processed, that the system is locked or otherwise prevented from processing other transactions until the those multiple transactions are completed. In other words, the method/system controls the execution of multiple co-dependent transactions in an electronic data transaction processing system.
This is not an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming transactions, i.e. how to control execution to ensure that all of a set of multiple required transactions can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required transactions have been processed but before the remaining transactions can be processed.
This is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of component transaction.
(see the Advisory Action dated April 2, 2021) is unwarranted as it demonstrates that the Examiner, in focusing on one particular statement in Applicants’ Specification, improperly selectively ignores other aspects of Applicants’ disclosure as well as the explicit limitations of the claims.
Claims are interpreted in light of the specification.
Furthermore, the Examiner’s focus on the title of the present application and statement that “[i]f there is a technical improvement by the system architecture, that should be taught and claimed” (see the Advisory Action dated April 2, 2021) further demonstrates that the Examiner is ignoring the specific teachings of Applicants’ Specification and the specific limitations of Applicants’ claims.
Nowhere is this more evident than in the statement by the Examiner’s statement that ‘ [p]rocessing and latency are related to transaction processing and latency. These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself.” See the Advisory Action dated April 2, 2021. This statement is non-sensical. It is well understood that a better computer implementation or better programming are, in and of themselves, improvements to computer technology itself, or at the very least a practical application which results in such an improvement.
The Examiner is unable to find where in the MPEP a practical application is new or better programming, and that this constitutes and improvement to computer technology itself.  An improvement to the computer itself is a consideration, not an improvement to computer programming itself (unless it somehow improves the computer itself).

The claims recite systems and methods for controlling the processing of multiple codependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages. When a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is 
  	
Sending or forwarding data to “matching processors” is insignificant extra solution actiivty.  The matching processors are not actively doing anything in the claim.  See Claim 10, for example, where a processor (singular) does all of the active steps.

The Examiner alleges that:
The judicial exception itself cannot provide the practical application. Using computers to process transactions across order books would not provide a practical application. An improvement to computer or other technology itself, where a technical explanation of an improvement is taught and claimed, could provide a practical application. See the Final Office Action dated January 22, 2021, page 4.
Applicants respectfully disagree. The claimed system relates to the technical field of electronic data transaction system architectures having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes requests as they are received, attempting to process multiple transaction requests at the same time may be subverted by a subsequently received transaction request which may get processed before all of the multiple transaction requests can get processed.
Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple transactions, conventional electronic trading systems cannot guarantee that all of those transaction will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if a transaction will be executed is to submit it for execution, creating the problem that, for multiple dependent transactions, some may get executed while others may not.

Using technology to solve a business problem is not the same as solving a technical problem. If a technical problem is being solved, the specification should provide a technical explanation of the improvement to the computer itself or other technology and the new/improved technology should be claimed.
Processing and latency are related to transaction processing and latency. These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself. Also note that functionality to ensure expectations of market participants are met is solving a business problem, not a technology problem. See the Final Office Action dated January 22, 2021, pages 15-16.
Applicants respectfully disagree. The claims are solving an electronic data transaction system problem (controlling the automatic execution/processing of multiple electronic transactions according to a specified condition) with a technical solution while reducing or minimizing the number of data sets performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, an incoming order receiver, a validation processor and an order forwarder is used to control the execution of multiple co-dependent transactions in an electronic data transaction processing system.
The above argument appears to improve trading itself and not technology (i.e. a technical benefit).  Somehow including “matching processors” in a claim is not the same as actively using the processors in a significant manner.

The claimed invention solves this problem by using a specific architecture mentioned above and by locking the one or more data structures stored in the non-transitory memory to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items”) while the system determines if all of the codependent transactions can be executed. Once this determination has been made, the codependent transactions are either all executed, or all rejected, and modification of the order book data structures is reenabled. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine if all of the transactions can be processed and, based thereon process or reject all of the transactions, without worry that the underlying conditions of any of the hardware matching processors will change resulting in less than all of the transactions being processed.

Locking and unlocking of order books is not improving technology but improving order processing.  

While this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent transactions, i.e. how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before any the processing state of any of the independent processing systems changes.

The Examiner alleges that:

From Applicant’s specification...
“... In addition, it should be appreciated that electronic trading systems further impose additional expectations and demands by market participants as to transaction processing speed, latency, capacity and response time, while creating additional complexities relating thereto. Accordingly, as will be described, the disclosed embodiments may further include functionality to ensure that the expectations of market participant are met, e.g., that transactional integrity and predictable system responses are maintained.” [0031]

[p]rocessing and latency are related to transaction processing and latency. These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself. Also note that functionality to ensure expectations of market participants are met is solving a business problem, not a technology problem.” See the Final Office Action Response dated January 22, 2021, page 16.

Applicants respectfully disagree. It is noted that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic. For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g. where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.
In the claimed invention, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc. mitigates any 

Respectfully, where in the disclosure does it teach locking order books improves the technical problem of latency?  This appears to be solving a business problem and not a technical problem.
Further, Applicants’ claims are directed to a specific processing architecture including one or more data structures, a plurality of hardware matching processors, an incoming order receiver, a validation processor, and an order forwarder. The claims are further directed to a unique way in which these components process received transactions by first determining if all of the co-dependent transactions can be executed before processing so as to minimize the utilization of the hardware matching processors.
This really has nothing to do with fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people. By preventing the hardware matching processors from processing transactions before determining if all of the co-dependent transactions can be executed, the processing resources of the matching processor are conserved.
The Examiner and Applicant just disagree on what constitutes abstract claim elements.  If matching processors are actually important, they should be used in a significant manner, other than to forward data to them (e.g. Claim 10).
Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processor, a clear technical improvement.
Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicants respectfully request the rejections be withdrawn in light of the following remarks.

Step 1 - The claims are drawn to a statutory category
For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 1 and 17 are drawn to a machine, claim 10 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.
Step 2A. - The claims are not directed to an abstract idea
See the Final Office Action dated January 22, 2021, page 22. Applicants respectfully disagree. The claims are not abstract, but instead are directed to a novel improvement to a specific technology.
Applicants submit that the claims and application cover a method/system which ensures that, when processing a conditional order which comprises multiple transactions to be processed across multiple order books in a continuously operating system where, if all of the transactions cannot be processed, none should be processed and, if all of the transaction can be processed, that the system is locked or otherwise prevented from processing other transactions until the those multiple transactions are completed. In other words, the method/system controls the execution of multiple co-dependent transactions in an electronic data transaction processing system by locking the system until the multiple co-dependent transactions are completed.
This is not an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming transactions, i.e. how to ensure that all of a set of multiple required transactions can be processed by different processing systems of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required transactions have been processed but before the remaining transactions can be processed.
This is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of a component transaction.
From Applicant’s specification…
“The disclosed embodiments relate generally to matching orders in an order book. A request (referred to as a conditional mass order) may be received that includes multiple orders and a conditional execution instruction. The conditional execution instruction may require, for example, that the multiple orders included in the request should only be executed if the multiple orders will all be completely satisfied based on the current status of the relevant order books, otherwise the order should be rejected. This requirement allows a trader to determine their own combination of orders and submit the combination of orders to the exchange without the risk that some of the orders will, and some will not, be executed. If the conditional execution instruction has been determined to be satisfied, a match engine may match the orders with one or more resting, i.e. previously received but unsatisfied, orders.” [0016]
In other words, this is not a process that would be applicable to the examples mentioned by the Examiner, nor would the process be performed by a 
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.
The Examiner cites the claims and disclosure as support for the claims being abstract.  

Step 2A - Prong One
Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception.
The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216. The phrase “an idea ‘of itself,” is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.
Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g. this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment.
The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106.
For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; 
Applicants respectfully request the rejections of claims 1, 2, 4-18 and 20 be withdrawn.
Step 2A - Prong Two (Integrated into a Practical Application?)
However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception. In prong two as set forth in MPEP § 2106, the question is whether the judicial exception is integrated into a practical application. Further guidance is given for how a judicial exception is integrated into a practical application and what imposes a meaningful limit on the judicial exception.
[after] determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application[R-10.2019].
Here, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in one or more data structures of a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message.
A practical application itself cannot be abstract.  A combination of abstract elements is not a practical application.  A practical application is something that is not itself abstract.  The above are related to abstract elements (e.g. controlling execution of transactions).

From MPEP 2106.05(a)…
the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.“

From MPEP 2106.05(a) II…
“…However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Therefore a judicial exception cannot provide the practical application.
The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to control the processing of all of a set of multiple co-dependent transactions across multiple order books. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application.
As such, the claims are integrated into a practical application of the exception and are subject matter eligible.
The claims recite systems and methods for controlling the processing of multiple codependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by a plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages. When a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is 
The Examiner alleges that:
The judicial exception itself cannot provide the practical application. Using computers to process transactions across order books would not provide a practical application. An improvement to computer or other technology itself, where a technical explanation of an improvement is taught and claimed, could provide a practical application. See the Final Office Action dated January 22, 2021.
Applicants respectfully disagree. The claimed system relates to the technical field of electronic data transaction system architectures having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes requests as they are received, attempting to process multiple transaction requests at the same time may be subverted by a subsequently received transaction request which may get processed before all of the multiple transaction requests can get processed.

Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple transactions, conventional electronic trading systems cannot guarantee that all of those transaction will get executed. Furthermore, in conventional electronic trading systems, the only way to determine if a transaction will be executed is to submit it for execution, creating the problem that, for multiple dependent transactions, some may get executed while others may not.
The Examiner alleges that:
Using technology to solve a business problem is not the same as solving a technical problem. If a technical problem is being solved, the specification should provide a technical explanation of the improvement to the 
Processing and latency are related to transaction processing and latency. These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself. Also note that functionality to ensure expectations of market participants are met is solving a business problem, not a technology problem. See the Final Office Action dated January 22, 2021, pages 15-16.
Applicants respectfully disagree. The claims are solving an electronic data transaction system problem (controlling the automatic execution/processing of multiple electronic transactions according to a specified condition) with a technical solution while reducing or minimizing the number of data sets performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, an incoming order receiver, a validation processor and an order forwarder (See Applicants’ Specification, Fig. 4, reference 400) is used to control the execution of multiple co-dependent transactions in an electronic data transaction processing system. For example, as noted in the Applicants’ Specification:
 From MPEP 2106.05(a) II…
“…However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”

From Applicant’s specification…
“In the case of utilizing conditional mass orders to achieve an implied result, the conditional mass order may allow for increased implication complexity done outside the match engine without increasing the computational load on a match engine. With increased implication, the conditional mass order may also allow for, as well as increase, transactional opportunities and improved accessibility of separate liquidity pools that increases the value of the exchange for end-users.” [0017]

The above load savings is not certain (may allow for…) and there is not a technical structure that ensures (inherently provides) a technical benefit.
[0002] Computer processing speeds depend in large part on the amount of data being processed and the complexity of the operations and processing being performed on the data. Reducing or minimizing the 
[0006] ... The trader may attempt to trade all of the combination’s legs at the same time by submitting individual transaction requests therefore. However, as each transaction is individually processed by the Exchange along with transactions received from other traders that may be competing for the same opportunities, as soon there is a significant possibility that one or more of the trader’s transactions will not be transacted as expected. ...
[0017] The conditional mass order may be useful in many different scenarios where a trader wishes to have multiple orders automatically executed according to specified conditions, such as all of the orders being filled entirely (or at a specified minimum quantity) or none at all...In the case of utilizing conditional mass orders to achieve an implied result, the conditional mass order may allow for increased implication complexity done outside the match engine without increasing the computational load on a match engine.
[0080] Fig. 4 depicts an example system 400 for processing a combined electronic data transaction request message, e.g. for matching a conditional mass order (CMO). The system may execute multiple co-dependent transactions in an electronic data transaction processing system. A plurality of data items (e.g. instruments) may be transacted by one or more hardware matching processors 440. The hardware matching processors 440 match incoming electronic data transaction request messages (e.g. orders) as the messages are received. The orders for an instrument, based on a first set of transaction parameters (e.g. price, quantity, buy / sell) are matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto (e.g. resting order). The previously received but unsatisfied electronic data transaction request message may be stored in a memory 450 (e.g. order book) associated with the instrument.
[0081] The system 400 may be configured to execute multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by one or more hardware matching processors associated therewith. The one or more hardware matching processors match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items coupled with the hardware matching processors, to at least partially satisfy 

The claimed invention solves this problem by using a specific architecture mentioned above and by locking the one or more data structures stored in a first non-transitory memory (book order data structure) to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in a first non-transitory memory associated with the plurality of data items”) while the system determines if all of the co-dependent transactions can be executed. Once this determination has been made, the co-dependent transactions are either all executed, or all rejected, and modification of the order book data structures is reenabled. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine if all of the transactions can be processed and, based thereon process or reject all of the transactions, without worry that the underlying conditions of any of the hardware matching processors will change resulting in less than all of the transactions being processed. For Example, as noted in the Applicants’ Specification:
[0019] Outstanding (unmatched, wholly unsatisfied/unfilled or partially satisfied/filled) orders are maintained in one or more memories or other storage devices, such as in one or more data structures or databases stored therein referred to as “order books,” such orders being referred to as “resting,” and made visible, i.e., their availability for trading is advertised, to the market participants through electronic notifications/broadcasts, referred to as market data feeds. An order book is typically maintained for each product, e.g. instrument, traded on the electronic trading system and generally defines or otherwise represents the state of the market for that product, i.e. the current prices at which the market participants are willing buy or sell that product. Order books may constantly be changing as orders arrive and are either matched and filled, or unmatched and added to the order book, or are otherwise modified or canceled.
[0085] In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, 
[0089] In certain embodiments, the validation processor 420 may send a command to the hardware matching processors 440 (or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed.
[0104] - At act A120, the match engine 400 locks one or more order books. Order books may constantly change as orders are received. Orders may be matched that were resting on the order book. Incoming orders that were not matched may be added to the order book. Implied orders or synthetic orders may also be added to the order book. In certain embodiments, the order books comprise only real orders.
[0105] In a typical matching process, an order is processed sequentially by a match engine 400. The order is received then either filled or placed in the order book. In an embodiment with one or more match engines or queues, the order book may be accessed by multiple sources. If, for example, a first match engine 400 is attempting to fill multiple conditional order, the system runs a risk of having an order book changed by the actions of a second match engine 400 before the attempt is completed. As such, when a match engine 400 processes a conditional order, the match engine 400 may lock each order book that the CMO affects. A lock may prevent other match engines from accessing the order book to fill orders or for implication.

The current claims and invention provide systems and methods that provide a technological solution to the technological problem. For example, as described in Applicants’ Specification at para. 30, the current invention presents a solution “to specify a desired set of orders along with one or more conditions for their execution, e.g. that the orders all must be fully executed (or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g. by ensuring that all of the orders may be fully executed prior to the execution of any of the orders.” As noted, transactions cannot be processed instantaneously due to the technological limitations of electronic trading systems and to arbitrary asymmetric latencies that necessarily exist in the communications and processing components of electronic trading systems. Accordingly, the claims recite an improvement over traditional methods and systems by providing a technological improvement that compensates for these arbitrary and/or asymmetric latencies.
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea. Further, as noted above, while this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent transactions, i.e. how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before any the processing state of any of the independent processing systems changes.
While this may appear to be a business problem, it is not. It is, in fact, a consequence of a technical problem with continuously operating independent processing systems which are tasked with processing interdependent transactions, i.e. how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before any the processing state of any of the independent processing systems changes.
The Examiner alleges that:
From Applicant’s specification...

[processing and latency are related to transaction processing and latency. These are business problems, maybe being solved with better computer implementation or better programming, but not by improving computer technology itself. Also note that functionality to ensure expectations of market participants are met is solving a business problem, not a technology problem.” See the Final Office Action Response dated January 22, 2021, page 16.
Applicants respectfully disagree. It is noted that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic.
For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g. where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.
In the claimed invention, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc. mitigates any asymmetric latencies in the processing of the component transactions which may allow a subsequently received transaction to subvert the processing thereof.
Locking an order book seems to be more about improving a business process as it does not ensure an improvement to technology (i.e. how is it ensured latency is improved all the time).
Further, Applicants’ claims are directed to a specific processing architecture including one or more data structures, a plurality of hardware matching processors, an incoming order receiver, a validation processor, and an order forwarder. The claims are further directed to a unique way in which these components process received transactions by first determining if all of the co-dependent transactions can be executed before processing so as to minimize the utilization of the hardware matching processors.

Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processor, a clear technical improvement.
Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.
Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether:...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite, among other limitations, “one or more data structures configured to store data indicative of at least one other previously received but unsatisfied electronic data transaction request message; a plurality of hardware matching processors configured to receive incoming electronic data transaction request messages and to transact a plurality of data items ...; an incoming order receiver including an interface coupled with the data communications network and configured to receive incoming electronic data transaction request messages from the data communications network and store the received incoming electronic data transaction request messages in a buffer memory coupled with the incoming order receiver prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;... a validation processor, coupled with the incoming order receiver and the plurality of hardware matching processors, configured to, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determine if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction, the validation processor further configured to lock the one or more data structures stored in the first non-transitory memory to prevent modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages while determining if the conditional execution instruction can be satisfied, wherein the validation processor is further configured to unlock the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items.”
In other words, the claims provide a process that first determines if all of the codependent transactions can be executed before processing so as to minimize the utilization of the hardware matching processors and that locks the one or more data structures stored in the first non-transitory memory while validation of an order is determined . This is a non-conventional method. As described above, and in the Applicants’ specification at paras. [0028] - [0029], prior attempts have used latency controls and predictive methods.
Respectfully, where in Claim 10, for example, are the matching processors ever utilized.  All of the claim steps just use a single processor.  The “matching processors” cited in the claim, appear to somehow limit, if at all or in an insignificant manner, the claimed steps.

Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.” See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well-Understood, Routine, Conventional Activity [R-10.2019]”, (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional.
An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:
1.    An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s);
3.    A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or
4.    A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing 
The rejection is not based on well-understood, routine and conventional.
Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 2, 4-18 and 20.
The rejection is respectfully maintained but modified for the claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 uses the following means language:
means for storing in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with a plurality of hardware matching processors, the plurality of data items transacted by the plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message;
means for receiving incoming electronic data transaction request messages and storing the received incoming electronic data transaction request messages in a buffer prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message;
means for receiving a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the conditional execution instruction defining how each of the plurality of component electronic data transaction request messages are to be processed by the system;
means for, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determining if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the non-transitory memory to satisfy the conditional execution instruction;
means for locking the one or more data structures stored in the non-transitory memory to prevent modification, by other subsequently received incoming electronic data transaction request messages, of the stored previously received but 
means for forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors upon the determination, by the means for determining, that the conditional execution instruction can be satisfied, and rejecting the combined electronic data transaction request upon the determination, by the means for determining, that the conditional execution instruction cannot be satisfied; and
means for unlocking the one or more data structures stored in the non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the non-transitory memory associated with the plurality of data items.
The “means for forwarding” is by “means for determining” which therefore is limiting forwarding by further acts or structure.  Therefore “means for forwarding” does not meet Prong C and is not interpreted as means plus function.  The steps other than “means for forwarding” are interpreted to invoke 35 USC 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 4-18, and 20 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system claims 1 and 17.  Claim 10 recites the limitations of:
A computer implemented method for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the method comprising:
storing, by a processor, in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with a plurality of hardware matching processors, the plurality of data items transacted by the plurality of hardware matching processors associated therewith with the plurality of data items that match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message;
receiving, by the processor, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items;
locking, by the processor, the one or more data structures stored in the first non-transitory memory to prevent modification, by other subsequently received incoming electronic data transaction request messages, of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items;
validating, by the processor, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items to satisfy the conditional execution instruction;
forwarding, by the processor, upon the occurrence of the processor validating to satisfy the conditional execution instruction, each of the plurality of component electronic data transaction request messages to the plurality of such that the forwarded plurality of component electronic data transaction request messages are all executed by the plurality of hardware matching processors before other subsequently received incoming electronic data transaction request messages, and rejecting, upon the occurrence of the validation processor not validating to satisfy the conditional execution instruction, the combined electronic data transaction request; and
unlocking, by the processor, the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk by validating) and commercial interactions (e.g. data transaction messages may be matched and satisfy the conditional execution instruction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: hardware matching processors, processor, memory, interface, communications network, a validation processor (Claim 1); a processor, memory, hardware matching processors, communication network, a validation processor (Claim 10); and hardware matching processors, memory (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0056] and using various processors and para. [0057] and using parallel processing and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more and MPEP 2106.05(h) where generally linking the judicial exception to a particular technological environment is also not indicative of a practical application.  Further, para. [0065] where some undefined system can be used.  Also, para. [0051] where non-transitory memory is computer-readable medium.  The claims include “matching processors” yet these processors are not acting on any of the steps and are at best just receiving data forwarded (e.g. Claim 10: 1) the storing step where matching processors do not act on the step of storing; 2) the validating step where the messages are not forwarded to the matching processors; and 3) the forwarding step where messages are forwarded to the matching processors).   Therefore the “matching processors” are insignificant to the claimed steps.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, storing, and forwarding (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has “storing, by a processor, in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with a plurality of hardware matching processors, the plurality of data items transacted by the plurality of Claim 17
Claims 11-16, 18, and 20 are further rejected as they depend from their respective independent claims.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejections
The prior art search was updated but does not result in a prior art rejection at this time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693